ICJ_032_PassageIndianTerritory_PRT_IND_1957-11-26_JUD_01_PO_02_FR.txt. 164

OPINION DISSIDENTE DE M. KLAESTAD
{Traduction ]

Dans sa cinquième exception préliminaire, le Gouvernement de
l'Inde invoque une réserve contenue dans sa déclaration d’accep-
tation de la juridiction obligatoire de la Cour de 1940, qui exclut
de cette juridiction «les différends relatifs à des questions qui,
d’après le droit international, relèvent exclusivement de la juri-
diction de l'Inde». Il soutient que la Cour est incompétente
parce que le présent différend, relatif à un prétendu droit de
passage du Portugal sur le territoire indien entre Damäo et les
enclaves et entre les enclaves elles-mêmes, concerne des questions
qui relèvent exclusivement de la compétence nationale de l'Inde.

Le principe juridique applicable à une question de cette sorte a
été énoncé par la Cour permanente de Justice internationale dans
son avis consultatif sur les Décreis de nationalité en Tunisie et au
Maroc. Appliquant ce principe aux circonstances de la phase
préliminaire du présent différend, je devrai rechercher d’une
manière sommaire et provisoire si les titres invoqués par le
Gouvernement du Portugal peuvent justifier la conclusion provi-
soire qu'ils présentent une importance juridique pour le différend
et, dans l’affirmative, si ces titres concernent des questions de droit
international.

Le Gouvernement du Portugal invoque le traité luso-mahratte
de 1779, ainsi que différents décrets mahrattes destinés à appliquer
les dispositions de l’article 17 de ce traité. Il soutient que, par
ces textes, le souverain mahratte a cédé au Portugal la souveraineté
sur les enclaves, tandis que le Gouvernement de l'Inde prétend
que le Portugal n’a acquis que certains droits fiscaux révocables
relatifs aux enclaves et que l’État mahratte a conservé la souve-
raineté sur ces territoires. I] est possible que cette divergence de
vues ait une influence sur ia question du droit de passage entre
Damäo et les enclaves. Puisqu’elle implique l'interprétation d’un
traité, elle concerne une question de droit international.

Le Gouvernement du Portugal invoque en outre une convention
conclue en 1785 avec le souverain mahratte. Il était stipulé dans
cette convention que le Portugal était tenu de réprimer toute
rébellion pouvant éclater dans les enclaves. On fait valoir que
cette disposition présupposait l’accès du Portugal aux enclaves,
affirmant par la son droit de passage sur le territoire mahratte.
La question de savoir si cette opinion est justifiée ou non peut
dépendre de Vinterprétation de cette convention et concernerait
par conséquent une question de droit international.

Le Gouvernement du Portugal se fonde également sur une
prétendue coutume locale qu'il dit s'être développée sur une

43
DROIT DE PASSAGE (OP. DISS. DE M. KLAESTAD) 165

période de près de deux siècles entre le Portugal et l’État mahratte
et ses successeurs. La question de savoir si un usage relatif au
passage entre Damäo et les enclaves a pu s'exercer de manière à
satisfaire aux prescriptions de l’article 38, paragraphe 1 b), du
Statut de la Cour est une question de droit international (cf.
arrêt rendu en l'affaire du Droit d'asile, C. I. J, Recueil1950, pp.276-
277). |

Le Gouvernement du Portugal invoque enfin une prétendue
coutume internationale générale, ainsi que les principes généraux
de droit reconnus par les nations civilisées (Statut, article 38,
paragraphes 1 6) et c)}, tandis que le Gouvernement de l'Inde,
en réfutant les thèses portugaises à cet égard, se place sur le même
terrain du droit international.

Il n’est pas nécessaire de poursuivre cet examen sommaire et
provisoire des titres invoqués par le Gouvernement du Portugal
pour se faire une opinion sur la nature du différend. Cet examen
suffit à montrer qu'en tout cas certains de ces titres peuvent
présenter une importance juridique pour le présent différend et
qu'ils concernent des questions de droit international. Il est à mes
yeux évident que l’on ne peut statuer sur l’objet du différend que
sur la base du droit international, et qu'on ne saurait le considérer
comme ayant trait à des « questions qui, d'après le droit inter-
national, relèvent exclusivement de la juridiction de l’Inde ». Je
ne puis donc admettre la cinquième exception préliminaire.

Sur le point de savoir si cette exception doit être rejetée ou
jointe au fond, les opinions ont différé. J’estime qu'elle doit être
rejetée, car un examen sommaire et provisoire des titres invoqués
par le Portugal a fait ressortir dans une mesure suffisante des
éléments de droit international pouvant être pertinents pour
statuer sur le différend.

Cette conclusion provisoire quant à la nature du différend ne
saurait en rien préjuger l’examen du fond. Sur le point de savoir
si les thèses portugaises relatives au prétendu droit de passage
sur le territoire indien sont justifiées ou non, je n'ai encore aucune
opinion. Je ne pourrai en avoir que lorsque le différend aura été,
au prochain stade de la procédure, plaidé et examiné au fond. La
question préliminaire de savoir si la Cour est compétente pour
statuer au fond doit être distinguée de l'exercice même de la
compétence.

En ce qui concerne les autres points en litige, je suis d’une
manière générale en accord avec la Cour.

(Signé) Helge KLAESTAD.

44
